— Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered April 20, 1978, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and the facts, indictment dismissed and case remitted to the Supreme Court, Suffolk County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The guilt of the defendant was not established beyond a reasonable doubt. Were we not reversing and dismissing the indictment, we would reverse and order a new trial because the trial court erred in admitting into evidence certain checks, the cumulative effect of which was to unfairly prejudice the defendant. Titone, J. P., Suozzi, Shapiro and Cohalan, JJ., concur.